THORNTON, J.,
specially concurring.
I concur in the result reached by the majority but disagree with the rationale offered in support of its holding. In reaching its conclusion the majority states
"(1) There was no showing that Epperly ever understood that Dykstra was claiming he was relieved of his liabilities to the union trust funds. * * *.” (Emphasis theirs.)
I submit that the above statement is beside the point. Under the applicable case law, Epperly could not legally have acted on the basis of defendant’s oral statement and subsequent letter even if he had wanted to. Craswell v. Biggs, 160 Or 547, 86 P2d 71 (1938). What Epperly understood or didn’t understand is immaterial. Defendant’s only recourse for changing the agreement was by following the procedure provided for in the agreement. Moreover, oral modification of a collective bargaining agreement is violative of Section 302(c)(5) of the Labor Management Relations Act, 29 USC § 186. Any evidence of such modification is inadmissible. Gatliff Coal Co. v. Cox, 152 F2d 52 (6th Cir 1945). Accord: Lewis v. Seanor Coal Co. 382 F2d 437 (3rd Cir 1967).
Next the majority states
"(2) There is no sufficient evidence from which a trier of fact could conclude that Epperly had the authority unilaterally to relieve Dykstra of his obligation * *
Here again the above statement implies that this is somehow a fact question. In my view there is no fact question to be decided. Rather it is a matter of construing the contract. This is purely a question of law.
Lastly, the majority states
"(3) In any event, Dykstra’s attempt to modify the agreement to exclude him from liability for the period in question was not timely.”
I find the above language confusing. As I see the question presented, lack of timeliness is not the issue. Dykstra didn’t follow any of the provisions for amending the agreement. This is the central and controlling reason why his contentions must fail.